Citation Nr: 1402388	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-05 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of June 20, 2008.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 1998.  She subsequently served in the inactive reserve until 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Atlanta, Georgia that denied the Veteran's request for reinstatement of her education benefits under the Montgomery GI Bill after the delimiting date of June 20, 2008.


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service in June 1998 after completing more than three years of active service.

2.   The Veteran's eligibility for educational assistance under 38 U.S.C.A. Chapter 30 expired on June 20, 2008.

3.  The Veteran did not submit a request for extension of delimiting date within one year after the original delimiting date or within one year after recuperating from a disability.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits beyond June 20, 2008, are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7050, 21.7051 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in February 2011 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied.     

The Veteran was advised of her entitlement to a hearing before the RO's Decision Review Officer and/or before the Board, but she has not requested such a hearing.  Further, the Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Legal Principles

Generally, an individual may be entitled to educational assistance under Chapter 30 if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985 continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011(a)(1)(B) (2002); 38 C.F.R. § 21.7042 (2013).

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or servicemember beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 C.F.R. § 21.7050.

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 C.F.R. § 20.7051(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran is shown to have served on active duty from July 20, 1993, through June 19, 1998.   She accordingly meets the threshold requirement under 38 C.F.R. § 21.7042 for eligibility to participate in the Montgomery GI Bill.  Her delimiting date is shown to be June 20, 2008, 10 years after discharge from service.  38 C.F.R. § 21.7050.

The file does not show, and the Veteran has not asserted, that she had any periods of qualifying active duty after June 1998 that might extend her delimiting date.

In her current request for reinstatement of education benefits, received in October 2010, the Veteran asserted she had been unable to attend school during the 10-year eligibility period because she had three difficult pregnancies that required bed rest.  In support, she submitted a letter from Dr. J.C. documenting that during two of those pregnancies (2003-2004 and 2006-2007) the Veteran had severe morning sickness and back pain and was advised to be in bed rest.

The decision on appeal, issued in November 2010, denied the Veteran's claim based on a determination that her entitlement to education benefits had expired on June 20, 2008, and she had until June 20, 2009, to file a request for extension.  Because the request was not received until October 1, 2010, the request was denied.

In her Notice of Disagreement (NOD), dated in November 2010, the Veteran asserted she had not requested an extension of benefits within the applicable one-year period because she was given erroneous advice by a VA education counselor over the telephone.  

In her Substantive Appeal, dated in March 2011, the Veteran reiterated that she had spoken to a VA benefits advisor in 2009 regarding returning to school, but was told at the time that she was under the "old GI bill" and that her benefits had expired; a VA supervisor told her the same thing, and she accepted that response as accurate.  After returning to school, she spoke to a classmate who is a veteran and was informed that the information she had received was inaccurate, which led to her request for reinstatement of benefits.  The Veteran stated she should not be penalized for lack of knowledge on the part of the VA personnel who had given her the inaccurate information.  She also reiterated that she had documented medical reasons why she had been unable to attend school during the 10-year eligibility period.

Review of the evidence above demonstrates the Veteran did not request an extension of the delimiting date within the requisite one-year period (June 2008 
to June 2009), and she has not shown or asserted that her eventual request in October 2010 was submitted within one year after recuperating from a disability.  Accordingly, although she has argued that a medical condition (difficult pregnancies) rendered her unable to attend school within the 10-year period, her request for extension was untimely and cannot be considered.  The Board notes in that regard that the provisions of 38 U.S.C.A. § 3031(d), on which 38 C.F.R. § 20.7051(a) is based, clearly demonstrate that both conditions listed in 38 C.F.R. § 20.7051(a) must be met - i.e., the applicant must have been prevented from pursuing a course of education by a disability, and the request for extension must be timely filed.

The Veteran has raised the assertion that she would have filed a timely request for extension but did not do so because she was given erroneous information by one or several VA employees.  This appears to assert equitable arguments of detrimental reliance and promissory estoppel.  However, the statute is clear, and Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  Thus, while the Veteran may arguably have been misled by certain statements made by VA employees in 2009, she had the ultimate responsibility to inform herself of the filing requirements and to abide by those requirements.      

While the Board is sympathetic toward the Veteran, the Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Whereas the evidence in this case clearly demonstrates that the Veteran did not file a request for extension within the required period, her request for extension of the delimiting date must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) beyond the delimiting date of June 20, 2008, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


